              Case 2:19-cv-00458-RSL Document 40
                                              41 Filed 05/13/20
                                                       05/14/20 Page 1 of 5
                                                                          4




 1
                                                                THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9
     KRISTINA CHETWOOD, and SANDRA
10   CASTELLON-GONZALEZ, individually,                           No. 2:19-cv-00458-RSL
     and on behalf of others similarly situated,
11                                                               STIPULATION AND ORDER
                                              Plaintiffs,        REGARDING USE AND
12                                                               PROTECTION OF PERSONAL
             v.                                                  IDENTIFYING INFORMATION
13
     T- MOBILE USA, INC.
14                                          Defendant.

15
                                                  STIPULATION
16
             WHEREAS, the Court entered the Order Granting in Part Plaintiffs’ Motion for
17
     Conditional Certification (Doc. # 35) on April 7, 2020 (the “Order”).
18
             WHEREAS, the Order requires Defendant T-Mobile USA, Inc. (“T-Mobile”) to
19
     “produce to plaintiffs the names, last known addresses, and email addresses of all ‘similarly
20
     situated’ Associate Experts, Experts, and Senior Experts within 21 days of this Order, so that
21
     plaintiffs may notify them of the collective action.” Order at p. 9. 1
22
             WHEREAS, the Order requires the production of personal identifying information
23
     regarding current and former T-Mobile employees who are potential opt-in plaintiffs in the
24

25
     1
       The date for T-Mobile to provide this information was subsequently extended to May 19, 2020, pursuant to the
26   Stipulated Motion and Order to Extend Dates Related to Conditionally Certified Collective Action (Doc. # 39).

     STIPULATION AND ORDER REGARDING
     USE AND PROTECTION OF PERSONAL                                                             K&L GATES LLP
                                                                                         925 FOURTH AVENUE, SUITE 2900
     IDENTIFYING INFORMATION - 1 No. 2:19-                                              SEATTLE, WASHINGTON 98104-1158
     cv-00458-RSL                                                                           TELEPHONE: (206) 623-7580
                                                                                             FACSIMILE: (206) 623-7022
              Case 2:19-cv-00458-RSL Document 40
                                              41 Filed 05/13/20
                                                       05/14/20 Page 2 of 5
                                                                          4




 1   collective action (the “Potential Opt-In Plaintiff Information”) that has been conditionally

 2   certified by the Court’s Order (the “Collective Action”), though such individuals are not

 3   parties in this litigation unless and until they choose to opt in.

 4           WHEREAS, such individuals have a legitimate privacy interest in the Potential Opt-In

 5   Plaintiff Information. Morden v. T-Mobile USA, Inc., Case No. 2:05-cv-02112-RSM, Order

 6   Granting Motion for Protective Order (Dkt. 235) (W.D. Wash. Nov. 13, 2006).

 7           WHEREAS, plaintiffs’ counsel has provided assurances that any contact information

 8   will be used solely to manage the notice process authorized by this Court and for no other

 9   purpose.

10           THEREFORE, based on the foregoing, the parties stipulate as follows:

11           1.      The parties agree that the Potential Opt-In Plaintiff Information: (a) shall be

12   protected from disclosure; (b) shall be disclosed only to Plaintiffs’ counsel (and their staff)

13   and the duly appointed notice administrator (the “Notice Administrator”); (c) shall not be used

14   for purposes outside this litigation; (d) shall not be used by Plaintiffs’ counsel (or their staff)

15   to initiate contact with any potential opt-in plaintiff or for any other purpose outside of the

16   notice process, unless and until such person has become a plaintiff in the Collective Action

17   through the opt-in process approved by the Court; and (e) for individuals who do not opt into

18   this action, shall not be accessed or used for any purpose after the notice and opt-in period

19   closes and the opt-in plaintiff list is finalized.

20           2.      Plaintiffs’ counsel, in addition to providing the Potential Opt-In Plaintiff

21   Information to the Notice Administrator, has a reasonable need to have access to this

22   information for purposes of working with the Notice Administrator and T-Mobile’s counsel to

23   attempt to locate and provide notice to the potential opt-in plaintiffs and to resolve questions

24   that might arise regarding the identity or contact information of any such persons.

25

26

     STIPULATION AND ORDER REGARDING
     USE AND PROTECTION OF PERSONAL                                                      K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     IDENTIFYING INFORMATION - 2 No. 2:19-                                       SEATTLE, WASHINGTON 98104-1158
     cv-00458-RSL                                                                    TELEPHONE: (206) 623-7580
                                                                                      FACSIMILE: (206) 623-7022
             Case 2:19-cv-00458-RSL Document 40
                                             41 Filed 05/13/20
                                                      05/14/20 Page 3 of 5
                                                                         4




 1          3.      T-Mobile is willing to provide the Potential Opt-In Plaintiff Information to

 2   Plaintiff’s counsel and the Notice Administrator, provided the information is protected by an

 3   appropriate order of this Court.

 4          4.      The Parties thus stipulate and request the Court enter the below Order

 5   regarding the use and protection of the Potential Opt-in Plaintiff Information.

 6          DATED this 13th day of May, 2020.

 7       K&L GATES LLP
     By: s/Patrick M. Madden
 8       Patrick M. Madden, WSBA #21356
         s/Daniel P. Hurley
 9       Daniel P. Hurley, WSBA #32842
10       Email: patrick.madden@klgates.com
         Email: daniel.hurley@klgates.com
11       925 Fourth Avenue, Suite 2900
         Seattle, Washington 98104-1158
12       Telephone: (206) 623-7580
         Attorneys for Defendant
13
         SOMMERS SCHWARTZ, P.C.
14
     By: s/Kevin J. Stoops
15       Kevin J. Stoops, Esq. (PHV)
         s/Charles R. Ash IV, Esq.
16       Charles R. Ash IV, Esq. (PHV)
         Email: kstoops@sommerspc.com
17       Email: crash@sommerspc.com
         Sommers Schwartz, P.C.
18
         One Towne Square, Suite 1700
19       Southfield, Michigan 48076
         925 Fourth Avenue, Suite 2900
20       Telephone: (248) 355-0300
21       SCHROETER GOLDMARK & BENDER
     By: s/Adam J. Berger
22       Adam J. Berger, WSBA #20714
23       Email: berger@sgb-law.com
         Schroeter Goldmark & Bender
24       810 Third Avenue, Suite 500
         Seattle, WA 98104
25       Telephone: (206) 622-8000
         Attorneys for Plaintiffs
26

     STIPULATION AND ORDER REGARDING
     USE AND PROTECTION OF PERSONAL                                                   K&L GATES LLP
                                                                               925 FOURTH AVENUE, SUITE 2900
     IDENTIFYING INFORMATION - 3 No. 2:19-                                    SEATTLE, WASHINGTON 98104-1158
     cv-00458-RSL                                                                 TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
             Case 2:19-cv-00458-RSL Document 40
                                             41 Filed 05/13/20
                                                      05/14/20 Page 4 of 5
                                                                         4




 1                                                ORDER

 2          Having considered the foregoing, IT IS HEREBY ORDERED as follows:

 3          1.      Plaintiffs’ counsel and the Notice Administrator shall have access to the

 4   Potential Opt-In Plaintiff Information, but shall protect such information from disclosure to

 5   any third party other than the Notice Administrator, and shall only use such information for

 6   legitimate purposes related to the notice process and this litigation as specified below.

 7          2.      Plaintiffs’ counsel shall not use the Potential Opt-In Plaintiff Information to

 8   initiate contact with any potential opt-in plaintiff (nor will Plaintiffs’ counsel use any third

 9   party to do so, excepting the Notice Administrator’s handling of the Court-approved notice

10   process), unless and until such person has become a plaintiff in the Collective Action through

11   the opt-in process approved by the Court.

12          3.      After the notice and opt-in period closes and the opt-in plaintiff list is finalized,

13   plaintiffs’ counsel and the Notice Administrator shall delete or take measures to seal and shall

14   not access the Potential Opt-In Plaintiff Information pertaining to any individual who does not

15   opt to join in the Collective Action.

16          4.      Plaintiffs’ counsel and the Notice Administrator are directed to and shall take

17   appropriate measures to protect Potential Opt-In Plaintiff Information from disclosure, shall

18   provide defendant with at least ten (10) days notice of any request or demand to disclose such

19   information, and shall not disclose such information unless disclosure is required by law.

20          IT IS SO ORDERED.

21                     14th day of May 2020.
            DATED this ____

22                                                         _________________________________
                                                            Hon. Robert
                                                                    b S  S. Lasnik
                                                                                 ik
23                                                          United States District Judge
24

25

26

     STIPULATION AND ORDER REGARDING
     USE AND PROTECTION OF PERSONAL                                                     K&L GATES LLP
                                                                                 925 FOURTH AVENUE, SUITE 2900
     IDENTIFYING INFORMATION - 4 No. 2:19-                                      SEATTLE, WASHINGTON 98104-1158
     cv-00458-RSL                                                                   TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
